Honorable    James R. Ray                  Opinion   No.   H-14
Executive   Director
Governor’s    Committee on Human             Re:   Effect of the failure
Relations                                          to sign H. B. 183 on
State Capitol Building                             its effective date.
Austin,   Texas 78711

Dear   Mr.   Ray:

    The facts which you have submitted to us indicate that Acts 1969,
61st Legislature,   ch. 446 (Article   lc, Vernon’s   Texas Civil Statutes)
creating the Governor’s     Committee    on Human Relations    provided
that the term of office of members      of the committee   expired on
February    1, 1973 and that the existence   of the Committee    was to
cease on February 1, 1973.

     House Bill 183 of the current Legislature      was adopted to amend
Article lc.    Existence    of the committee   was to be continued until
August 21, 1973.      The Bill provides for terms of office expiring
February    1 of odd-years.      It declares the existence of an emergency
and that it is to take effect and to be in force from and after its
passage.    It shows that the vote in the House of Representatives       was
126 yeas and 17 nays, and in the Senate was 24 yeas and 3 nays.

    Because   of various unforeseen    circumstances   including the
death of the late President   Johnson,   although the House adopted the
measure   on January 31, 1973, the Senate did not act until February    6
and the Governor    did not sign the Bill until February   8, 1973.

     You state that the Comptroller    has indicated that he will not pay
staff salaries   for the Governor’s   Committee   on Human Relations for
the period of February 1 through February       7, 1973 and have asked
our opinion as to whether or not the facts indicate a break in service
of members     of the commission    so as to warrant a break in their
compensation.




                                      -59-
.   .                                                                                       -   .   .




        Honorable   James    R.   Ray.    page 2 (H-14)




            Article   3, Section 39 of the Constitution of Texas determines
        when an enactment of the Legislature          shall take effect.   Normally
        laws do not go into force until 90 days after the adjournment           of
        the session at which they were enacted.           However,    the Constitution
        excepts emergency       legislation  if the fact of the emergency     is ex-
        pressed   in the preamble      or body of the act and the Legislature       votes
        by two-thirds    of all the members      elected to each house that it shall
        go into effect at some different time.         The requirements     of that
        section have been met in H. B. 183.

             The remaining question then is whether,    insofar as the act
        purports to be effective as of February 1, 1973, a date prior to its
        final enactment,  it runs afoul of Section 16 of Article 1 which says:

                             “No bill of attainder,    ex post facto law,
                        retroactive   law, or any law impairing the ob-
                        ligations of contracts,     shall be made. ”

            We assume the Comptroller     has made his indicated ruling
        because he considers   this to be a constitutionally prohibited
        retroactive law.  If so, we are of the opinion that he is incorrect.

             In Deacon v. City of Euless,   405 S.W.2d 59 (Tex. 1966) the
        Supreme Court had before it a duly enacted statute affecting
        annexation of territory.   It is particularly  interesting because the
        statute, adopted by the Legislature     on May 14 and not effective until
        August 23, 1963, provided that it was applicable t.o annexation
        ordinances   pending on March 15, 1963.

             In upholding   the statute   and in giving   effect   to its provisions
        t.he Court said:

                              “While we agree with the Court of Civil
                        Appeals statement     that ‘retrospective   laws are
                        commonly     regarded with disfavor, ’ the con-
                        trolling circumstance     in interpreting  a law as
                        having retrospective    or prospective    effect is
                        intention of the Legislature.    ” (405 S. W. 2d at 61)




                                                 -60-
Honorable   James   R.   Ray,    page   3 (H-14)




    Noting that the act expressly        made its terms retroactive,   the
court made its constitutionality        hmge on whether giving it effect
would destroy or impair vested          rights.

                   “Section 16, Article 1, prohibits the making
              of retrospective     laws insofar as they destroy or
              impair vested rights.       The Legislature     cannot by
              retroa.ctive   1egislat:ion applicable to municipal
              corporations     destroy or impair vested rights which
              persons have acquired in their relationships         with
              t.he municipal    corporations.    . . . ” (405 S. W. 2d at
              62)

    See also, Texas      Water   Rights    Commission      v.   Wright,   464 S.W.2d
642 (Tex. 1971).

     Clearly thelegislature   int:ended H. B. 183 to be effective February
1, 1973.    We can see no possibility   that the vested rights of any person
will be adversely   affected by the fact the act is retroactive.    We are,
therefore,   of the opinion that H. B. 183 is effective as of February    1,
1973. to extend the existence    of the Governor’s    Committee  on Human
Relations,   without break, until August 31, 1973.

                            SUMMARY

                   Under the particular   facts presented,
              an Act of the Legislature    extending the term
              of a commission     from its expiration on
              February    1, 1973, even though not enacted until
              aft.er that date, was not unconstitut:ional as a
              retroactive   law.

                                              Very truly   yours,




                                             JOHN L. HILL
                                             Artorne,y General      of Texas




                                          -61,-
.   -




        Honorable   James   R.   Ray,   page 4 (H-14)




        APPROVED:




    ?iscb+L
        DAVID M. KENDALL,
        Opinion Committee
                                    Chairman




                                               -62-